Citation Nr: 0927080	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-00 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to May 
1946.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which continued a noncompensable rating for the Veteran's 
service-connected malaria.  

The Board also notes that the August 2006 rating decision 
denied service connection for dermatophytosis.  The Veteran 
only perfected an appeal for the issue of increased rating 
for malaria.  See 38 C.F.R. § 20.200.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

The service-connected malaria is not active and manifests no 
residuals.


CONCLUSION OF LAW

The criteria for a compensable rating for malaria are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.88, 
4.88b, Diagnostic Code 6304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil  
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 6304, malaria, provides a 100 percent rating 
for malaria as an active disease process.  The Note provides 
that the diagnosis of malaria depends on the identification 
of the malarial parasites in blood smears.  If the Veteran  
served in an endemic area and presents signs and symptoms 
compatible with malaria, the diagnosis may be based on 
clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  For malaria 
which is no longer active, the Veteran is to be rated based 
on any residuals such as liver or spleen damage.  38 C.F.R. § 
4.88b, Diagnostic Code 6304.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown,  
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54. 

Analysis

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of a compensable rating for malaria under 
Diagnostic Code 6304.  The evidence of record does not 
demonstrate that the Veteran has active malaria.  The Veteran 
reported that he had malaria in service; however, the current 
medical evidence does not show treatment for active malaria 
after service.

The medical evidence establishes that the malaria is inactive 
and did not cause any residual disability.  According to a 
May 2006 VA examination, the Veteran  reported that since his 
diagnosis of malaria in 1945, he has episodes about once a 
year where he will have drowsiness, a fever to 101, chills, 
and sweating.  Upon examination, the abdomen was non-tender 
and nondistended.  The diagnosis was history of malaria, 
currently symptom free.  The Veteran was afforded another VA 
examination in May 2007.  Examination of the abdomen showed 
that there was no tenderness and no ascites.  There was no 
enlargement of liver, kidneys, or spleen. The diagnosis was 
malaria-no residuals.  There is no medical evidence of liver 
or spleen damage.

The Board notes that, under Diagnostic Code 6304, relapses of 
malaria must be confirmed by the presence of malarial 
parasites in blood smears.  In the present case, no such 
parasites were identified.  Further, recent VA treatment 
records are negative for any current disability attributable 
to the Veteran's malaria. In the absence of any current 
residual disability, a compensable rating is not warranted 
under Diagnostic Code 6304.  In conclusion, the preponderance 
of the evidence is against a compensable rating for the 
Veteran's service-connected malaria, as the malaria is 
currently inactive and no current residual disability has 
been demonstrated.  Thus, entitlement to a compensable rating 
is denied.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's service-connected malaria has 
resulted in frequent hospitalizations or has markedly 
interfered with his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence weighs against the 
Veteran's claim of entitlement to an increased (compensable) 
rating for malaria and the benefit of the doubt rule is 
inapplicable.  The appeal is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in June 
2006, before the original adjudication of the claim.  The 
letter notified the Veteran  of what information and evidence 
must be submitted to substantiate claims for service 
connection and increased rating, as well as what information 
and evidence must be provided by the Veteran and what 
information and evidence would be obtained by VA.  He was 
also told to inform VA of any additional information or 
evidence that VA should have.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present case, the 
June 2006 VCAA letter did address applicable Dingess 
requirements and the applicable downstream issue of effective 
date.  

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), regarding claims for 
increased ratings.  In Vazquez-Flores, the Court found that, 
at a minimum, adequate VCAA notice requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

Pre-adjudicatory notice was provided by letter dated in June 
2006, but it was inadequate.  Notwithstanding, the record 
reflects that the purpose of the notice was not frustrated.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Vazquez-Flores, supra.

In this case, the Board finds that the VCAA letter dated in 
June 2006 satisfied the Vazquez-Flores elements (1) and (4).  
Although elements (2) and (3) were not addressed in the June 
2006 letter, the Board finds that the Veteran  has not been 
prejudiced by this deficiency, as the error did not affect 
the essential fairness of the adjudication.  In this case, 
the Veteran could be expected to understand from the notice 
what was needed.  Regarding Vazquez-Flores element (2), the 
diagnostic code for rating malaria do contain criteria that 
would be satisfied by the claimant demonstrating a noticeable 
worsening of the disability, which in this case, would be an 
increase in symptoms compatible with malaria and/or liver or 
spleen damage.  The August 2006 rating decision explained the 
criteria for the next higher disability rating available for 
malaria.  The November 2006 statement of the case and 
subsequent supplemental statements of the case provided the 
appellant with the applicable regulations relating to 
disability ratings for his service-connected disability, as 
well as the requirements for an extraschedular rating under 
38 C.F.R.  § 3.321(b) and stated that, pursuant to 38 C.F.R. 
§ 4.10, disability evaluations center on the ability of the 
body or system in question to function in daily life, with 
specific reference to employment.  Moreover, the record shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his increased evaluation claim, and as such, 
that he had a meaningful opportunity to participate in the 
adjudication of his claim such that the essential fairness of 
the adjudication was not affected.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran 's claim for an increased rating, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
examinations were performed in 2006 and 2007 in order to 
obtain medical evidence as to the extent of the claimed 
disability.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  See VAOPGCPREC 
11-95.  In this instance, the Board finds the examination 
reports to be thorough and consistent with contemporaneous 
medical records.  Thus, the Board concludes that the medical 
evidence of record is adequate upon which to base a decision 
with regards to this claim.  VA treatment records dated from 
May 2004 to May 2007 were obtained and associated with the 
claims folder.  There is no identified relevant evidence that 
has not been accounted for. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an increased (compensable) rating for malaria 
is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


